DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 05/18/2020, 09/03/2020 and 11/25/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
3.	Claim 38 is objected to because of the following informalities: Claim 38 recites the same limitations as claim 25.  The duplicated claim should be deleted.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
5.	Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of Patent No. 11,020,205.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they are essentially the same except that claim 1 of the instant application recites simulating a position of the patient’s teeth by rendering the parametric 3D model with the patient’s teeth in a predetermined position; simulating a patient’s gingiva by building a parameterized gingiva line comprising patient-specific input parameters. However, Sachdeva et al. (US 2004/0029068 A1) teaches these limitations, as discussed below. Thus, claim 1 of the instant application is obvious in view of claim 1 of Patent No. 11,020,205.
6.	Regarding claim 1, the application claim discloses A computer-implemented method of simulating orthodontic treatment, the computer-implemented method comprising: capturing a first 2D image, the first 2D image comprising a representation of a patient’s face and a patient’s teeth; identifying one or more shapes associated with at least one of the patient’s teeth; building a parametric 3D model of the patient’s teeth based on the first 2D image, using one or more case-specific parameters for the one or more shapes associated with the at least one of the patient’s teeth; simulating a position of the patient’s teeth by rendering the parametric 3D model with the patient’s teeth in a predetermined position; simulating a patient’s gingiva by building a parameterized gingiva line comprising patient-specific input parameters; and rendering a second 2D image representing the patient’s face, the second 2D image representing the patient’s teeth in accordance with the predetermined position and the patient’s gingiva in accordance with the parameterized gingiva line.  Claim 1 of Patent No. 11,020,205 discloses A computer-implemented method of simulating orthodontic treatment, the method comprising: capturing a first 2D image, the first 2D image comprising a representation of a patient’s face and a patient’s teeth of a patient; identifying one or more shapes associated with at least one of the patient’s teeth; building a parametric 3D model of the patient’s teeth based on the 2D image, using one or more case-specific parameters for the one or more shapes associated with the at least one of the patient’s teeth; simulating an outcome of a dental treatment plan for the patient’s teeth to produce a simulated outcome of the dental treatment plan; modifying the parametric 3D model to provide a modified 3D model representing the simulated outcome of the dental treatment plan; and rendering, using the modified 3D model, a second 2D image representing the patient’s face, the second 2D image representing the patient’s teeth in accordance with the simulated outcome of the dental treatment plan. Regarding claim 1, the only difference is that claim 1 of the instant application recites “simulating a position of the patient’s teeth by rendering the parametric 3D model with the patient’s teeth in a predetermined position; simulating a patient’s gingiva by building a parameterized gingiva line comprising patient-specific input parameters;” while claim 1 of Patent No. 11,020,205 recites “simulating an outcome of a dental treatment plan for the patient’s teeth to produce a simulated outcome of the dental treatment plan; modifying the parametric 3D model to provide a modified 3D model representing the simulated outcome of the dental treatment plan;”. For the added limitations, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sachdeva into Patent No. 11,020,205, in order to facilitate integration of various tasks performed in planning treatment for orthodontic patients. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by applicant to modify claim 1 of Patent No. 11,020,205 to include simulating a position of the patient’s teeth by rendering the parametric 3D model with the patient’s teeth in a predetermined position; simulating a patient’s gingiva by building a parameterized gingiva line comprising patient-specific input parameters. ([0063, 0065, 0072, 0082, 0089, 0100, 0111, 0120, 0148]).  Therefore, the claim in the present application disclosing similar limitations with the claim in the Patent No. 11,020,205.
7.	The following table shows the claims of the current application being examined and the conflicting claims of Patent No. 11,020,205.
Current Application No.
16/872,925
Patent No. 
11,020,205
1
	1


The following table shows an example of the corresponding conflicting claims of the current application and Patent No. 11,020,205.
Current Application No.
16/872,925
Claim 1
Patent No. 
11,020,205 
Claim 1
A computer-implemented method of simulating orthodontic treatment, the computer-implemented method comprising:
A computer-implemented method of simulating orthodontic treatment, the method comprising:
capturing a first 2D image, the first 2D image comprising a representation of a patient’s face and a patient’s teeth;
capturing a first 2D image, the first 2D image comprising a representation of a patient’s face and a patient’s teeth of a patient;
identifying one or more shapes associated with at least one of the patient’s teeth;
identifying one or more shapes associated with at least one of the patient’s teeth;
building a parametric 3D model of the patient’s teeth based on the first 2D image, using one or more case-specific parameters for the one or more shapes associated with the at least one of the patient’s teeth;
building a parametric 3D model of the patient’s teeth based on the 2D image, using one or more case-specific parameters for the one or more shapes associated with the at least one of the patient’s teeth;
simulating a position of the patient’s teeth by rendering the parametric 3D model with the patient’s teeth in a predetermined position; simulating a patient’s gingiva by building a parameterized gingiva line comprising patient-specific input parameters;
Sachdeva teaches these limitations, as discussed above.

simulating an outcome of a dental treatment plan for the patient’s teeth to produce a simulated outcome of the dental treatment plan; modifying the parametric 3D model to provide a modified 3D model representing the simulated outcome of the dental treatment plan;
rendering a second 2D image representing the patient’s face, the second 2D image representing the patient’s teeth in accordance with the predetermined position and the patient’s gingiva in accordance with the parameterized gingiva line.
rendering, using the modified 3D model, a second 2D image representing the patient’s face, the second 2D image representing the patient’s teeth in accordance with the simulated outcome of the dental treatment plan.


8.	Claims 18 and 43 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 15 of Patent No. 10,945,813.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they are essentially the same except that claim 1 of the instant application recites lips, and gingiva, patient-specific input parameters for the patient’s gingiva. However, Sachdeva et al. (US 2004/0029068 A1) teaches these limitations, as discussed below. Thus, claims 18 and 43 of the instant application is obvious in view of claims 1 and 15 of Patent No. 10,945,813.
9.	Regarding claim 18, the application claim discloses A computer-implemented method of simulating a patient’s gingiva, the computer-implemented method comprising: capturing a first 2D image of a patient’s face, including their teeth, lips, and gingiva; building a parametric model of the patient’s gingiva based on the first 2D image, the parametric model comprising patient-specific input parameters for the patient’s gingiva; rendering a second 2D image of the patient’s face with teeth and gingiva based on the parametric model of the patient’s gingiva.  Claim 1 of Patent No. 10,945,813 discloses A computer-implemented method of simulating orthodontic treatment, the method comprising: capturing a first 2D image of a patient’s face, including their teeth; building a parametric 3D model of the patient’s teeth based on the 2D image, the parametric 3D model including case-specific parameters for the shape of at least one of the patient’s teeth; simulating a final orthodontic position of the patient’s teeth by rendering the 3D model with the patient’s teeth in a predetermined position; rendering a second 2D image of the patient’s face with teeth in the final orthodontic position. Regarding claim 18, the only difference is that claim 18 of the instant application recites “lips, and gingiva, patient-specific input parameters for the patient’s gingiva” while claim 1 of Patent No. 10,945,813 recites “the parametric 3D model including case-specific parameters for the shape of at least one of the patient’s teeth; simulating a final orthodontic position of the patient’s teeth by rendering the 3D model with the patient’s teeth in a predetermined position;”. For the added limitations, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sachdeva into Patent No. 10,945,813, in order to facilitate integration of various tasks performed in planning treatment for orthodontic patients. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by applicant to modify claim 1 of Patent No. 10,945,813 to include lips, and gingiva, patient-specific input parameters for the patient’s gingiva. ([0089, 0100, 0120, 0126, 0128]).  Regarding claim 43, the analysis is similar to that of claim 43, the rationale of claim 18 rejection is applied in rejecting claim 43. Therefore, the claims in the present application disclosing similar limitations with the claims in the Patent No. 10,945,813.
10.	The following table shows the claims of the current application being examined and the conflicting claims of Patent No. 10,945,813.
Current Application No.
16/872,925
Patent No. 
10,945,813
18
	1
43
15


The following table shows an example of the corresponding conflicting claims of the current application and Patent No. 10,945,813.
Current Application No.
16/872,925
Claim 18
Patent No. 
10,945,813
Claim 1
A computer-implemented method of simulating a patient’s gingiva, the computer-implemented method comprising:
A computer-implemented method of simulating orthodontic treatment, the method comprising:
capturing a first 2D image of a patient’s face, including their teeth, lips, and gingiva;
capturing a first 2D image of a patient’s face, including their teeth;
building a parametric model of the patient’s gingiva based on the first 2D image, 
building a parametric 3D model of the patient’s teeth based on the 2D image,
the parametric model comprising patient-specific input parameters for the patient’s gingiva;
Sachdeva teaches these limitations, as discussed above.

the parametric 3D model including case-specific parameters for the shape of at least one of the patient’s teeth; simulating a final orthodontic position of the patient’s teeth by rendering the 3D model with the patient’s teeth in a predetermined position;
rendering a second 2D image of the patient’s face with teeth and gingiva based on the parametric model of the patient’s gingiva.
rendering a second 2D image of the patient’s face with teeth in the final orthodontic position.



Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

12.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

13.	Claims 18, 19, 22, 25, 26, 28, 29 and 38 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sachdeva et al. (US 2004/0029068 A1) in view of Tsai et al. (US 2019/0117337 A1).
14.	With reference to claim 18, Sachdeva teaches A computer-implemented method of simulating a patient’s gingiva, (“The type of image data that will be obtained will vary depending on the available image acquisition devices available to the practitioner. Preferably, the system employs software simulation of changes in shape or position of craniofacial structures (e.g., teeth or jaw) on the visual appearance, e.g., smile, of the patient.” [0072] “FIGS. 4A-4E show several screen displays from a user interface of the unified workstation that illustrate the process of texture mapping a 3D object (here, teeth) by projection of color data from a 2D photograph. After a patient's dentition is scanned, the virtual teeth and gingiva for both upper and lower arches are represented as a single surface, in the present example a triangle mesh surface. FIG. 4A shows a 2D digital photograph of teeth/gingivae 71 displayed in a graphical window 73 along with a 3D virtual model of the teeth 75 to one side.” [0089]) Sachdeva also teaches the computer-implemented method comprising: capturing a first 2D image, the first 2D image comprising a representation of a patient’s face and a patient’s teeth; (“While the above discussion has described how 3D image of the face can be obtained from a three-dimensional scanner, there are other possibilities that may be used in the practice of alternative embodiments. One such alternative is creating a 3D virtual face from a series of 2-D color photographs. … Morphable models can be built based on various known approaches such as optic flow algorithms or active model matching strategy, or a combination of both. One approach is to scan a set of 2D faces.” [0076-0077] “After the images of the face, craniofacial structures, X-rays, teeth etc. are obtained and stored in memory in digital form they are superimposed on each other (i.e., registered to each other via software in the workstation) to create a complete virtual patient model on the workstation. The superposition of the sets of image data may be developed as an automatic software process, or one in which there is user involvement to aid in the process. In one possible example, the three-dimensional textured model of the face is properly aligned with the 3D jaw model obtained from the intra-oral scan, 3D skull data from CT scan, and 2 dimensional X-rays to create a virtual patient model.” [0083]) Sachdeva further teaches building a parametric model of the patient’s gingiva based on the first 2D image, the parametric model comprising patient-specific input parameters for the patient’s gingiva; (“Three-dimensional image data sets of the upper and lower arches including upper and lower teeth are preferably created with a 3D optical scanner 30, such as the OraMetrix hand-held in-vivo scanner. If the 3D jaw model has no texture model, i.e., no color data, the texture data can be extracted from the 2 dimensional colored picture of the upper and lower jaw and mapped to the 3D coordinates on the jaw model using a cylindrical projection technique.” [0081] “FIGS. 4A-4E show several screen displays from a user interface of the unified workstation that illustrate the process of texture mapping a 3D object (here, teeth) by projection of color data from a 2D photograph. After a patient's dentition is scanned, the virtual teeth and gingiva for both upper and lower arches are represented as a single surface, in the present example a triangle mesh surface. FIG. 4A shows a 2D digital photograph of teeth/gingivae 71 displayed in a graphical window 73 along with a 3D virtual model of the teeth 75 to one side.” [0089] “FIGS. 11A-11E are views of scan data 200 representing the front, right side, left side, lower and upper arches of a patient. The data includes the teeth 202 and the gingiva 204.” [0100] “The treatment planning software includes a module 308 that allows the user to input selections as to variable parameters that affect the visual appearance of the patient, as input to a craniofacial analysis module 328 described below. The variable parameters include inputpatient factors: age, weight, sex, facial attributes (smile, frown, etc.). The variable parameters also include parameters affecting the teeth, including texture (color), position, spacing, occlusion, etc. The variable parameters further include various illumination parameters, including reflectivity of the skin, ambient light intensity, and light direction. These parameters are accessed though appropriate icons on the screen display, such as the icons shown in FIGS. 4-7, and pop-up displays that appear that prompt the user to enter or vary the selected variable parameter.” [0120]) Sachdeva teaches rendering a second 2D image of the patient’s teeth and gingiva based on the parametric model of the patient’s gingiva. (“the user has navigated to a screen display showing both the hard and soft tissue, with the display 884 proving the user the tools to mark specific soft tissue locations on the virtual patient model, including Glabella, soft tissue Naison, subnasele, mentolabial sucus, etc.” [0226] “the proposed set-up and its relationship to boundary conditions can be observed in various combinations of hard and soft tissue, such as teeth and gingival, teeth and lip or cheek, teeth and bone, or teeth, bone and soft tissue.” [0241] “FIG. 60 shows a representation of the tooth models using a "transparent" function in which the tooth is rendered in a semi-transparent manner, instead of being a solid object.” [0255])
Sachdeva does not explicitly teach does not explicitly teach second 2D image of the patient’s face with teeth.  This is what Tsai teaches (“Following treatment planning and simulation of teeth movement according to the treatment plan, the modified frontal smiling picture 142 and corresponding T2 model are shown in the screen shot of FIG. 12.” [0084])

    PNG
    media_image1.png
    720
    450
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tsai into Sachdeva, in order to include facial features to aid in communicating a treatment result with a patient.
15.	With reference to claim 19, Sachdeva teaches building the parametric model of the patient’s gingiva comprises: determining edges of teeth, gingiva, and lips in the first 2D image; determining the patient-specific input parameters based on the determined edges of the teeth, the lips, and the gingiva. (“FIGS. 4A-4E show several screen displays from a user interface of the unified workstation that illustrate the process of texture mapping a 3D object (here, teeth) by projection of color data from a 2D photograph. After a patient's dentition is scanned, the virtual teeth and gingiva for both upper and lower arches are represented as a single surface, in the present example a triangle mesh surface. FIG. 4A shows a 2D digital photograph of teeth/gingivae 71 displayed in a graphical window 73 along with a 3D virtual model of the teeth 75 to one side.” [0089] “The treatment planning software includes a module 308 that allows the user to input selections as to variable parameters that affect the visual appearance of the patient, as input to a craniofacial analysis module 328 described below. The variable parameters include patient factors: age, weight, sex, facial attributes (smile, frown, etc.). The variable parameters also include parameters affecting the teeth, including texture (color), position, spacing, occlusion, etc. The variable parameters further include various illumination parameters, including reflectivity of the skin, ambient light intensity, and light direction. These parameters are accessed though appropriate icons on the screen display, such as the icons shown in FIGS. 4-7, and pop-up displays that appear that prompt the user to enter or vary the selected variable parameter.” [0120] “the evaluator checks for the compliance of the proposed set up with practitioner developed boundary conditions: the midline, the occlusal plane(s), the arch form, and any other reference points such as the patient's face or smile, soft tissue, skeletal tissue, dental tissue, functional movement of the jaw, or other boundary condition. These references could be either boundary conditions or used as a starting point. The tools used here are the radiographic examination records (X-rays), two-dimensional photographs, and initial model of the teeth, and the various icons and user interface features that allow the user to access these data points and interactively view them and change their position. A key feature here is the ability to superimpose the virtual 3D teeth or 2D or 3D image data showing bone and root structures of the teeth., and provide the user to freely navigate through the models and images, view them from any orientation, and zoom in or out, etc. Moreover, the proposed set-up and its relationship to boundary conditions can be observed in various combinations of hard and soft tissue, such as teeth and gingival, teeth and lip or cheek, teeth and bone, or teeth, bone and soft tissue.” [0240-0241])
16.	With reference to claim 22, Sachdeva teaches  the patient-specific input parameters comprise one or more of a maximal distance between the lip and a gingiva line, a minimal distance between the lip and the gingiva line, and a width of a tooth at an incisal edge. (“The treatment planning software includes a module 308 that allows the user to input selections as to variable parameters that affect the visual appearance of the patient, as input to a craniofacial analysis module 328 described below. The variable parameters include patient factors: age, weight, sex, facial attributes (smile, frown, etc.). The variable parameters also include parameters affecting the teeth, including texture (color), position, spacing, occlusion, etc. The variable parameters further include various illumination parameters, including reflectivity of the skin, ambient light intensity, and light direction. These parameters are accessed though appropriate icons on the screen display, such as the icons shown in FIGS. 4-7, and pop-up displays that appear that prompt the user to enter or vary the selected variable parameter.” [0120] “the proposed set-up and its relationship to boundary conditions can be observed in various combinations of hard and soft tissue, such as teeth and gingival, teeth and lip or cheek, teeth and bone, or teeth, bone and soft tissue.” [0241])
17.	With reference to claim 25, Sachdeva does not explicitly teach does not explicitly teach rendering a leveled gum line, wherein rendering the leveled gum line comprises aligning coordinates of the parametric model of the patient’s gingiva.  This is what Tsai teaches (“the model data, for example the T1 model, includes data associated with the location of the patient's gingiva on each of the teeth. This is shown by way of example in FIG. 7C. As shown, the tooth model 82 includes a gum line 84 on each of the model teeth 86. The gum line 84 divides each tooth 86 into a crown portion 88 and a root portion 98. The location of the gum line 84 may be provided in the surface imagery from an intraoral scan. The gum line 84 therefore moves with the teeth as they transition from their positions in the T1 model to their positions in the T2 model.” [0078] “the T1 model is superimposed in the digital space with the frontal picture 10, and the transparency of the T1 model is adjusted so that the position of the T1 model is observable relative to the teeth 14. With reference to FIGS. 3D and 3E, the orientation and position of the T1 model may be further adjusted to visually match the teeth 40 with the teeth 14. For example, in FIG. 3D, a jaw width 66 may be adjusted, which increases or decreases a mesial-distal dimension of the T1 model, and in FIG. 3E, one or more of rotations 68 is adjusted to rotate the T1 model relative to the picture 10 to further visually align the teeth 40 of the T1 model with the teeth 14 of the picture 10.” [0059]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tsai into Sachdeva, in order to include facial features to aid in communicating a treatment result with a patient.
18.	With reference to claim 26, Sachdeva does not explicitly teach does not explicitly teach the coordinates of the parametric model of the patient’s gingiva are aligned to a second degree polynomial. This is what Tsai teaches (“the model data, for example the T1 model, includes data associated with the location of the patient's gingiva on each of the teeth. This is shown by way of example in FIG. 7C. As shown, the tooth model 82 includes a gum line 84 on each of the model teeth 86. The gum line 84 divides each tooth 86 into a crown portion 88 and a root portion 98. The location of the gum line 84 may be provided in the surface imagery from an intraoral scan. The gum line 84 therefore moves with the teeth as they transition from their positions in the T1 model to their positions in the T2 model.” [0078] “the T1 model is superimposed in the digital space with the frontal picture 10, and the transparency of the T1 model is adjusted so that the position of the T1 model is observable relative to the teeth 14. With reference to FIGS. 3D and 3E, the orientation and position of the T1 model may be further adjusted to visually match the teeth 40 with the teeth 14. For example, in FIG. 3D, a jaw width 66 may be adjusted, which increases or decreases a mesial-distal dimension of the T1 model, and in FIG. 3E, one or more of rotations 68 is adjusted to rotate the T1 model relative to the picture 10 to further visually align the teeth 40 of the T1 model with the teeth 14 of the picture 10. In addition, or alternatively, the T1 model may be viewed from a different direction, for example from the front and from the side. So, in addition to the picture 10, which is a front view of the patient, a digital picture of the patient from the side is also utilized. Matching at 36 in FIG. 1 may be applied in each of these orientations relative to the T1 model. Alternating visual alignment between these two views (e.g., front and side) and then repeating that alignment process until the total error in each view is minimized is possible. Depending on the accuracy desired, alternating and iterating a single time may achieve the desired accuracy or multiple back and forth iterations may be necessary. In this way, the T1 model and the picture 10 may be properly oriented relative to one another to bring the corresponding teeth 14 and 40 into visual alignment. Referring to FIG. 1 at 42, the matching transformation, M, may be obtained between the T1 model and the frontal picture 10 following matching at 36.” [0059-0060]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tsai into Sachdeva, in order to include facial features to aid in communicating a treatment result with a patient.
19.	With reference to claim 28, Sachdeva teaches the first 2D image (“While the above discussion has described how 3D image of the face can be obtained from a three-dimensional scanner, there are other possibilities that may be used in the practice of alternative embodiments. One such alternative is creating a 3D virtual face from a series of 2-D color photographs. … Morphable models can be built based on various known approaches such as optic flow algorithms or active model matching strategy, or a combination of both. One approach is to scan a set of 2D faces.” [0076-0077])
Sachdeva does not explicitly teach does not explicitly teach a profile image representing a profile of the patient’s face. This is what Tsai teaches (“For example, and with reference to exemplary lateral view 134 shown in FIG. 10A, the patient's facial profile 136 may change during orthodontic treatment as the model teeth 138 are relocated. This may be of upmost importance to the patient or be a welcome surprise for some patients.” [0083]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tsai into Sachdeva, in order to include facial features to aid in communicating a treatment result with a patient.
20.	With reference to claim 29, Sachdeva teaches  storing the patient-specific parameters of the parametric model of the patient’s gingiva that align the parametric model of the patient’s gingiva with the edges of the teeth, the gingiva, and the lips in the first 2D image. (“FIG. 4 shows a process that can be used to combine 3D scan data with 2D color photographs to create a 3D color model of the teeth. In step 70, the teeth are scanned with the hand-held intra-oral scanner 30 of FIG. 1. The resulting data represent a 3D model of the dentition, which is stored in the computer 10.” [0087] “FIGS. 4A-4E show several screen displays from a user interface of the unified workstation that illustrate the process of texture mapping a 3D object (here, teeth) by projection of color data from a 2D photograph. After a patient's dentition is scanned, the virtual teeth and gingiva for both upper and lower arches are represented as a single surface, in the present example a triangle mesh surface. FIG. 4A shows a 2D digital photograph of teeth/gingivae 71 displayed in a graphical window 73 along with a 3D virtual model of the teeth 75 to one side.” [0089] “The treatment planning software includes a module 308 that allows the user to input selections as to variable parameters that affect the visual appearance of the patient, as input to a craniofacial analysis module 328 described below. The variable parameters include patient factors: age, weight, sex, facial attributes (smile, frown, etc.). The variable parameters also include parameters affecting the teeth, including texture (color), position, spacing, occlusion, etc. The variable parameters further include various illumination parameters, including reflectivity of the skin, ambient light intensity, and light direction. These parameters are accessed though appropriate icons on the screen display, such as the icons shown in FIGS. 4-7, and pop-up displays that appear that prompt the user to enter or vary the selected variable parameter.” [0120] “the evaluator checks for the compliance of the proposed set up with practitioner developed boundary conditions: the midline, the occlusal plane(s), the arch form, and any other reference points such as the patient's face or smile, soft tissue, skeletal tissue, dental tissue, functional movement of the jaw, or other boundary condition. These references could be either boundary conditions or used as a starting point. The tools used here are the radiographic examination records (X-rays), two-dimensional photographs, and initial model of the teeth, and the various icons and user interface features that allow the user to access these data points and interactively view them and change their position. A key feature here is the ability to superimpose the virtual 3D teeth or 2D or 3D image data showing bone and root structures of the teeth., and provide the user to freely navigate through the models and images, view them from any orientation, and zoom in or out, etc. Moreover, the proposed set-up and its relationship to boundary conditions can be observed in various combinations of hard and soft tissue, such as teeth and gingival, teeth and lip or cheek, teeth and bone, or teeth, bone and soft tissue.” [0240-0241])
21.	With reference to claim 38, Sachdeva does not explicitly teach does not explicitly teach rendering a leveled gum line, wherein rendering the leveled gum line comprises aligning coordinates of the parametric model of the patient’s gingiva.  This is what Tsai teaches (“the model data, for example the T1 model, includes data associated with the location of the patient's gingiva on each of the teeth. This is shown by way of example in FIG. 7C. As shown, the tooth model 82 includes a gum line 84 on each of the model teeth 86. The gum line 84 divides each tooth 86 into a crown portion 88 and a root portion 98. The location of the gum line 84 may be provided in the surface imagery from an intraoral scan. The gum line 84 therefore moves with the teeth as they transition from their positions in the T1 model to their positions in the T2 model.” [0078] “the T1 model is superimposed in the digital space with the frontal picture 10, and the transparency of the T1 model is adjusted so that the position of the T1 model is observable relative to the teeth 14. With reference to FIGS. 3D and 3E, the orientation and position of the T1 model may be further adjusted to visually match the teeth 40 with the teeth 14. For example, in FIG. 3D, a jaw width 66 may be adjusted, which increases or decreases a mesial-distal dimension of the T1 model, and in FIG. 3E, one or more of rotations 68 is adjusted to rotate the T1 model relative to the picture 10 to further visually align the teeth 40 of the T1 model with the teeth 14 of the picture 10.” [0059]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tsai into Sachdeva, in order to include facial features to aid in communicating a treatment result with a patient.

Allowable Subject Matter
22.	Claims 2-17 are objected to being dependent upon rejected base claims.  The claims would be allowable if the base claims got allowed that including all the limitations.
23.	Claims 20, 21, 23, 24 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:  
Regarding claim 20, the prior art of record fails to either individually or in combination teach the claimed feature of “using one or more case-specific parameters for one or more shapes associated with at least one of the patient’s teeth”.

Conclusion
24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Chin whose telephone number is (571)270-3697.  The examiner can normally be reached on M-F 8:00am-4:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kent Chang can be reach on (571)272-7667.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (886)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANANA) or (571)-272-1000.

/MICHELLE CHIN/

Primary Examiner, Art Unit 2619